                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                         CIVIL ACTION NO. 5:17-CV-00599


EQUAL EMPLOYMENT OPPORTUNITY                      )
COMMISSION,                                       )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )
                                                  )             CONSENT DECREE
COMMUNITY INNOVATIONS, INC.,                      )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )
________________                                  )


       The Equal Employment Opportunity Commission (the "Commission") instituted this

action pursuant to Section 706(f)(l) and (3) of Title VII of the Civil Rights Act of 1964, as · ·

amended, 42 U.S.C. Section 2000e-5(f)(l) and (3) ("Title VII") and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981a.· The Commission's complaint alleged that in retaliation for Milton

Elliott's ("Elliott") complaints about sexual harassment, Defendant Community Innovations, Inc.

transferred Elliott, which resulted in a change of his schedule and reduced his work hours, ~nd

ultimately lead to Elliott's discharge, or in the alternative constructive discharge, from his

employment with Defendant.

       The Commission and the Defendant, Community Innovations, Inc. (the "Defendant"),

hereby stipulate to jurisdiction of the Court over the parties and agree that the subject matter of

this action is properly before the Court.

       The parties have advised this Court that they desire to resolve the allegations in the

Complaint without the burden, expense, and delay of further litigation.
       It is therefore the finding of this Court, made on the pleadings and the record as a whole,

that: (1) the Court has jurisdiction over the parties and the subject matter of this action; (2) the

purpose and provisions of Title VII will be promoted and effectuated by the entry of the Consent

Decree; and (3) this Consent Decree resolves all matters in controversy between the parties as

provided in paragraphs 1 through 16 below.

       It is therefore ORDERED, ADJUDGED AND DECREED as follows:

        1.     Defendant shall not discriminate or retaliate against any person because of

opposition to any practice made unlawful under Title VII of the Civil Rights Act of 1964 or

because of the filing of a charge, the giving of testimony or assistance, or the participation in any

investigation, proceeding or hearing under that statute.
                                                                                                  I

       2.      Defendant shall pay Milton Elliott the sum of Porty Thousand Dollars ($40,000.00)

in settlement of the claims raised in this action. Defendant shall make payment by issuing a check

payable to Elliott. Payment shall be made within fifteen (15) days after the Court approves this

Consent Decree, and Defendant shall mail the check to Elliott at an address provided by ·the

Commission. Within ten (10) days after the check has been sent, Defendant shall send to the             ,

Commission, a copy of the check and proof of its delivery to Elliott. Neither the Commission nor

Defendant make any representation, or assume any responsibility for any tax liability, assessments,

interest, penalties and/or costs that Elliott may or may not incur on such payments under local,

state and/or federal law.

       3.      Within ten (10) days of the entry of this Consent Decree by the Court, Defendant

shall eliminate from the employment records of Milton Elliott any and all documents, entries, or

references of any kind relating to the facts and circumstances which led to the filing of EEOC

Charge Number 433-2016-02944 and the related events that occurred thereafter, including this

                                                 2
litigation. Within ten (10) days of the entry of this Consent Decree by the Court, Defendant shall

change all references in its personnel records for Elliott from "terminated" to "voluntarily

resigned." Within fifteen (15) days of the entry of this Consent Decree by the Court, Defendant

shall report compliance with this provision to the Commission.

       4.      Defendant shall provide Milton Elliott with a neutral letter of reference using the

form attached hereto as Exhibit A. Within twenty (20) days of the entry of this Consent Decree

by the Court, the original, signed letter of reference shall be provided to Elliott at an address

provided by the Commission. Elliott is free to disseminate the letter to potential employers. If

Defendant receives any inquiry about Elliott from a potential employer, it will provide only dates

of employment and final position.

       5.      Within ninety (90) days of the entry of this decree by the Court, Defendant shall

adopt, implement, and post a formal, written anti-discrimination policy, which shall include but

not be limited to the following: an explanation of the requirements of the federal equal employment

opportunity laws, including Title VII and its prohibition against discrimination based on sex and

retaliation; procedures for reporting discrimination; and a procedure for the thorough and

immediate investigation of employee complaints of discrimination. Defendant shall distribute to

each current employee a copy of the policy within the aforementioned 90 day time period. Within

one hundred (100) days of the entry of this decree, Defendant shall report compliance to the

Commission. During the term of this Consent Decree, Defendant shall distribute the policy to all

new employees and review it with them at the time of hire.

       6.      During the term of this Consent Decree, Defendant shall post a copy of the policy

described in paragraph 5, supra, in all of their facilities in North Carolina in a place where it is

visible to employees. If the policy becomes defaced or unreadable, Defendant shall replace it by

                                                 3
posting another copy of the policy. Within one hundred (100) days after the Consent Decree is

entered, Defendant will post the policy and notify the Commission that it has been posted.

       7.      During the term of this Consent Decree, Defendant shall provide an annual training

program to all of its managers, supervisors and employees. The training provided by Defi;ndant

may be web-based, at Defendant's election. Each training program shall include an explanation

of the requirements of Title VII of the Civil Rights Act of 1964 and its ~rohibition against sex

discrimination, and retaliation in the workplace. Each training program shall also include an

explanation of Defendant's policy referenced in paragraph 5 above, and an explanation of the

rights and responsibilities of managers, supervisors and employees under the policy.

       The first training program shall be completed within one hundred (100) days after entry of

this Consent Decree by the Court. Each subsequent training program shall be conducted at

approximately one-year intervals. At least fifteen (15) days prior to each program, Defendant shall

submit to the Commission an agenda for the training program by electronic mail sent to EEOC-

CTDO-decree-monitoring@eeoc.gov. Defendant should _presume that the agenda is approved

unless contacted by the Commission regarding the agenda within five (5) days of submission of

the agenda. Within ten (10) days after completion of each training program, Defendant shall

certify to the Commission the specific training which was undertaken and shall provide the

Commission with a roster of all employees in attendance.

       8.      Beginning within thirty (30) days after the entry of this Consent Decree by the

Court, and continuing throughout the term of this Consent Decree, Defendant shall conspicuously

post the attached Employee Notice, marked Exhibit B, hereby made a part of this Consent Decree,

in a place where it is visible to employees at its North Carolina facilities in Wake, Johnson and

Harnett counties.   If the Notice becomes defaced or unreadable, Defendant shall replace it by

                                                4
posting another copy of the Notice. Within forty-five (45) days after entry of this Consent Decree,

Defendant shall notify the Commission that the Notice has been posted pursuant to this provision.

       9.      During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by

the Court of this Consent Decree. The reports will include the following information:

               A.     the identities of all individuals who have opposed any practice made
                      unlawful under Title VII, or who have filed a charge, given testimony or
                      assistance, or participated in any investigation, proceeding or hearing under
                      the foregoing statute, including by way of identification each person's
                      name, address, telephone number, and position;

               B.     for each individual identified in 9.A. above, explain whether the
                      individual's employment status has changed in any respect (for example,
                      including but not limited to, termination, firing, demotion, promotion, or to
                      part-time from full-time); and

               C.     for each individual whose employment status has changed as identified in
                      9.B. above, a detailed statement explaining why the individual's
                      employment status has changed.

       Defendant shall provide the social security number of an individual identified in response

to 9.A. within seventy-two (72) hours of a request by the Commission.

       In the event there is no activity to report pursuant to this paragraph, Defendant shall send

the Commission a "negative" report indicating no activity.

       10.     The Commission may review'compliance with this Consent Decree. As part of

such review, the Commission may inspect Defendant's North Carolina facilities, interview

employees and examine and copy documents.

       11.     If anytime during the term of this Consent Decree, the Commission believes that

Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

violation to Defendant. Defendant shall have ten (10) days in which to investigate and respond to


                                                5
the allegations. Thereafter, the parties shall then have a period often (10) days or such additional
                                          ~




period as may be agreed upon by them, in which to engage in negotiation regarding such

allegations before the Commission exercises any remedy provided by law.

         12.   The term of this Consent Decree shall be for two (2) years from its entry by the

Court.

         13.   All notices to Defendant by the Commission pursuant to this Consent Decree shall

be sent by electronic mail to: Laura Fortier at lfortier@cbcarellc.com. If at any time during the

term of this Consent Decree Defendant's designated point of contact changes, Defendant shall

notify the Commission and provide the name, job title, and electronic mail address for a new

designated point of contact within ten (10) days of the change.

         14.   All reports or other documents sent to the Commission by Defendant pursuant to

this Consent Decree shall be sent by electronic mail to: (1) EEOC-CTDO-decree-

monitoring@eeoc.gov; or (2) ifby regular mail to - Lynette A. Barnes, Regional Attorney, Equal

Employment Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

         15.   Each party shall bear its own costs and attorney's fees.

         16.   This Court shall retain jurisdiction of this cause for purposes of monitoring

compliance with this Decree and entry of such further orders as may be necessary or appropriate.


  MnAcb 10, LO rq
Date                                          Jud e, U.S. District Court
                                              Eastern District of North Carolina




                                                 6
      The parties jointly request that the Court approve and enter the Consent Decree:

EQUAL EMPLOYMENT                              COMMUNITY INNOVATIONS, INC.,
OPPORTUNITY COMMISSION,                       Defendant
Plaintiff
                                              Isl Robert W. Shaw
JAMES L. LEE                                  ROBERT W. SHAW
Deputy General Counsel                        Smith, Anderson, Blount, Dorsett, Mitchell &
                                              Jernigan, LLP
GWENDOLYN YOUNG REAMS                         150 Fayetteville Street, Suite 2300
Associate General Counsel                     P.O. Box 2611
                                              Raleigh, NC 27602
Isl Lynette A. Barnes                         Telephone: (919) 821-6779
LYNETTE A. BARNES                             Fax: (919) 821-6800
Regional Attorney                             Email: rshaw@grsm.com
129 West Trade Street, Suite 400
                                              ATTORNEY FOR DEFENDANT
Charlotte, NC 28202
E-mail: lynette. barnes@eeoc.gov

YLDA M. KOPKA
Supervisory Trial Attorney
129 West Trade Street, Suite 400
Charlotte, NC 28202
Email: ylda.kopka@eeoc.gov

Isl Zoe G. Mahood
ZOE G. MAHOOD
Senior Trial Attorney
Raleigh Area Office
434 Fayetteville Street, Suite 700
Raleigh, NC 27601
Telephone: (919) 856-4080
Fax: (919) 856.:4156
Email: Zoe.Mahood@eeoc.gov

ATTORNEYS FOR PLAINTIFF




                                              7
EXHIBIT A

 [Defendant's letterhead]

[Date]


To Whom It May Concern:

Please consider this correspondence as a letter of reference on behalf of our
former employee, Milton Elliott.

Mr. Elliott was employed by Community Innovations, Inc. from April 2015 until
August 2016. During his tenure with us, Mr. Elliott worked as a Paraprofessional.
At the end of his employment with us, his hourly rate was $8.00 per hour.

We hope that this information about Mr. Elliott is helpful to you in considering
her for employment.

Sincerely,



Melinda Frederick
Chief Executive Officer
EXHIBITB
     "                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION

          EQUAL EMPLOYMENT OPPORTUNITY                         )
          COMMISSION,                                          )     CIVIL ACTION NO. S:17-CV-00599
                                                               )
                                  Plaintiff,                   )
                                                               )      EMPLOYEE NOTICE
                          ~                                    )
                                                               )
          COMMUNITY INNOVATIONS, INC.,                         )
                                                               )

         ________________         Defendant.                   )
                                                               )


1.       This Notice is posted pursuant to a settlement between the U.S. Equal Employment Opportunity
         Commission and Community Innovations, Inc., in a case of discrimination based on retaliation.
         Specifically, the EEOC alleged Community Innovations, Inc. retaliated against Milton Elliott in response
         to his sexual harassment complaint by transferring him and ultimately terminating his employment in
         violation of Title VII of the Civil Rights Act of 1964, as amended ("Title VII"). As part of the settlement,
         Community Innovations, Inc. agreed to pay monetary damages to Milton Elliott, and to take other actions
         set out in the Consent Decree resolving this matter.

2.       Federal law requires that employers not discriminate against any employee or applicant for employment
         because of the individual's race, color, religion, sex, national origin, age (40 or older) or disability. Federal
         law also prohibits retaliation against employees because they have opposed unlawful employment
         discrimination, or because they gave testimony or assistance in or participated in an employment
         discrimination investigation, proceeding, or hearing, or otherwise asserted their rights under the laws
         enforced by the EEOC. '                                                                      .

3.       Community Innovations, Inc. will comply with such federal law in all respects. Furthermore, Community
         Innovations, Inc. will not take any actions against employees because they have exercised their rights,
         reported an alleged violation under th~ law or given testimony, assistance or participation in any
         investigation, proceeding or hearing conducted by the U.S. Equal Employment Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report allegations of employment
discrimination in the workplace. An employee may contact their local U. S. Equal Employment Opportunity
Commission field office for the purpose of filing a charge of employment discrimination. To locate the nearest
field office, contact:

                                    Equal Employment Opportunity Commission
                                               131 M. Street, N.E.
                                             Washington, DC 20507
                                              TEL: 1-800-669-4000
                                              TTY: 1-800-669-6820

This Notice will remain posted for at least two (2) -years by agreement with the U.S. Equal Employment
Opportunity Commission. DO NOT REMOVE THIS NOTICE UNTIL: _ _ _ _ _ _ __, 2023.
